Title: To Thomas Jefferson from Samuel Latham Mitchill, 14 April 1808
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


                  
                     Capitol hill. April 14. 1808
                  
                  Since Samuel L Mitchill received letters and papers from paris by the hand of the public messenger, he has been favoured, thro an other conveyance, with private dispatches from marseilles.
                  Among the things which have been sent him, is a pamphlet addressed, by the author, to Mr. Jefferson. This S L. M. does himself the pleasure of forwarding without delay; observing at the same time that it exhibits another example of the extreme avidity with which the more cultivated europeans pick up every kind of intelligence that relates to america. Doctor Valentin addresses an apprehension that a publication of his own, sur la 
                        fievre 
                     jaune, of which he sent a Copy to Mr. J—, may have miscarried.—
               